Citation Nr: 9903006	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-44 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for residuals 
of right ankle sprain, currently evaluated as 20 percent 
disabling, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1980 to 
February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied an increased rating for the 
veteran's residuals of a right ankle sprain.

The September 1995 rating decision also denied secondary 
service connection for a right knee condition.  The veteran's 
notice of disagreement included this issue.  However, a 
rating decision of July 1996 granted secondary service 
connection for a right knee condition and assigned a 10 
percent disability rating.  The veteran has not indicated 
further disagreement with that decision; therefore, this 
issue is not before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (The issue of the amount of 
compensation for a service-connected disability is a 
different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed by the veteran in order to initiate appellate review 
concerning the issue of compensation.)

In the written brief presentation to the Board, the veteran's 
representative raised the issue of entitlement to an 
extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for the veteran's residuals of right ankle sprain.  
The United States Court of Veterans Appeals (Court) has held 
that the question of an extraschedular rating is a component 
of the veteran's claim for an increased rating.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the issue before the Board has been 
recharacterized as stated on the first page of this decision 
in order to include this issue.  


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veteran's residuals of a right ankle sprain are 
characterized by limitation of motion, swelling, functional 
loss, and subjective complaints of pain.

3.  The veteran is currently receiving the maximum schedular 
disability rating for limited motion of the ankle.  

4.  The veteran does not have ankylosis of the right ankle.

5.  The veteran's right ankle disability does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for residuals of right ankle 
sprain, and VA has satisfied its duty to assist him in 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a schedular disability rating in excess 
of 20 percent for residuals of right ankle sprain have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.27, 4.40, 4.45, and 4.71a, Diagnostic Code 
5271 (1998).

3.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for residuals of 
right ankle sprain.  38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

During service, the veteran incurred a severe sprain of the 
right ankle.  A June 1982 Board decision granted service 
connection for residuals of this injury, and a July 1982 
rating decision assigned a 20 percent disability rating.  In 
September 1982, the veteran fractured the right ankle after 
an accidental fall down some stairs, and a February 1984 
Board decision denied service connection for any residuals of 
the right ankle fracture, as opposed to the inservice right 
ankle sprain.  

The reports of VA examinations conducted in 1984 and 1986 
showed the veteran's complaints of swelling and limitation of 
motion of the right ankle.  X-rays of the right ankle in 1984 
showed mild focal degenerative spurring in the medial joint 
space.  In May 1988, the veteran incurred a moderate to 
severe right ankle sprain after tripping on a rock.  He had 
swelling, pain with range of motion, and slight bruising of 
the right ankle.  Upon VA examination in 1989, it was noted 
that the veteran had been prescribed a plastic splint for his 
right ankle, but he did not wear it due to stiffness.  He 
preferred to use an Ace bandage and wear high-top shoes for 
stability.  There was no swelling, heat, redness, or warmth 
of the right ankle.  He complained of discomfort with range 
of motion, but he had full range of motion for the right 
ankle.  Inversion-eversion appeared slightly in excess as 
compared to the left ankle.  The 20 percent disability rating 
was continued.

In September 1995, the veteran's representative filed a claim 
for service connection for a right knee condition and 
submitted medical evidence covering the period September 1982 
to July 1995, including VA records and treatment records from 
Snapfinger Medical Office.  VA medical records in 1982 
regarded treatment for the right ankle fracture, as discussed 
above.  VA medical records in 1988 regarded treatment for the 
right ankle sprain, as discussed above.  There were no 
records for treatment for a right ankle condition after 1988.  

A September 1995 rating decision, inter alia, denied a 
disability rating in excess of 20 percent for the veteran's 
right ankle condition.  A VA record dated in September 1995 
indicated that the veteran had not been issued a right ankle 
brace.  In his notice of disagreement, the veteran stated 
that he had gained weight so there was more weight on his 
ankles, which had caused "serious damage."  He submitted VA 
treatment records dated in March and April 1996.  In March 
1996, he was treated for complaints of pain after twisting 
his right ankle.  It was noted that he was employed as a 
postal worker, and he walked a route.  Examination showed 
that the veteran walked with a limp on the right.  The right 
ankle had mild swelling and tenderness over the medial, 
anterior, and middle collateral ligaments.  There was no 
laxity of the joint.  He was provided crutches and referred 
to physical therapy.  The physical therapy consultation 
report indicated that the veteran had 30 percent limitation 
of motion of the right ankle.  There was mild-moderate edema.  
The veteran had not been weight bearing on the ankle.  He was 
instructed in home exercises.

In October 1996, the veteran's representative submitted 
various medical evidence covering the period May 1984 to 
October 1996, including VA records and records from DeKalb 
Medical Center.  The VA records regarding treatment for a 
right ankle sprain in 1988 were duplicate copies, and the 
records from DeKalb Medical Center did not concern the right 
ankle.  In April 1996, it was noted that the veteran had 
failed to report for further physical therapy appointments.  
A handwritten note from the veteran indicated that he did not 
have the money to keep coming for therapy, but he tried to do 
the home exercises. 

In December 1996, the veteran had a personal hearing at the 
RO.  He testified that he had constant pain in the right 
ankle, especially with motion.  He stated that he had severe 
swelling and could not put any weight on the right ankle.  He 
stated that he could not "do anything" because he had to 
stay off his ankle or it would swell.  He reported difficulty 
driving a car because of his right ankle.  He was wearing a 
brace on the right ankle, and he indicated that this was 
originally issued in 1980 or 1981, but a new version had just 
been made.  He wore the brace every day.  He stated that his 
condition had worsened with physical therapy.  He stated that 
he had no movement in his right ankle.  He indicated that he 
had worked as a letter carrier.  He indicated that he had 
officially resigned to start a new career, but it was really 
because he needed to get off his foot.

The veteran's representative submitted VA medical records 
covering the period June 1996 to January 1997.  A 
consultation report in January 1997 for knee pain noted that 
the veteran had degenerative joint disease of the right ankle 
with a history of fracture, and he was wearing a right ankle 
brace.  X-rays of the right ankle in January 1997 showed 
sclerosis and degenerative spurring of the medial malleolus. 

The RO obtained the veteran's VA treatment records covering 
the period September 1982 to January 1997.  Most of the 
records regarding right ankle treatment were duplicate 
copies.  It was noted in June 1996 that he had been issued a 
right ankle brace in April 1996.  In November 1996, the 
veteran complained of constant pain and occasional giving way 
of both ankles.  In January 1997, he reported twisting his 
right ankle two days earlier and falling.  Examination showed 
the right ankle was swollen over the medial malleolus.  Range 
of motion was dorsiflexion to 15 degrees and plantar flexion 
to 30 degrees.  He had decreased eversion.  

In December 1996, the veteran underwent a VA examination.  It 
was noted that he demonstrated a great deal of prevarication 
and conscious elaboration, and he required his wife to 
undress him.  He complained of exquisite discomfort in the 
right ankle, especially where he wore a right-angle type 
insert brace in his shoe.  His right ankle was quite normal 
to inspection.  Range of motion was dorsiflexion to 20 
degrees and plantar flexion to 40 degrees.  There was 
painless and normal inversion and eversion without excess.  
No deformity was noted.  Diagnoses included residuum of 
sports trauma of ankles, complaints of arthralgia and painful 
mobility in right ankle, subjective.  It was noted that the 
veteran also had mild arthritis of the right ankle.

The RO obtained the veteran's VA treatment records covering 
the period January 1997 to November 1998.  A VA physical 
therapy record dated in February 1997 indicated that the 
veteran was seen for complaints of right ankle pain, and he 
stated that he needed measurements of his right ankle for his 
claim.  Range of motion was zero degrees of passive motion 
and -10 degrees of active motion for dorsiflexion and 38 
degrees of plantar flexion.  He had very minimal inversion 
and eversion.  He was encouraged to continue his ankle 
exercises.  This was the last treatment shown for a right 
ankle condition.

In the written brief presentation to the Board, the veteran's 
representative argued that he was entitled to an 
extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for the residuals of the right ankle sprain.  No 
supporting reasons were presented.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain in his right ankle, therefore satisfying his 
initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran a VA examination 
and a hearing in accordance with his request.  There is no 
indication of additional medical records that the RO failed 
to obtain.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1998).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  The primary 
concern in a claim for an increased evaluation for a service-
connected disorder is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998). 

The veteran is currently evaluated as 20 percent disabled for 
residuals of a right ankle sprain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  During service, he sprained the right 
ankle, and any residuals from this type of injury do not have 
specific diagnostic codes under the Schedule.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (1998).  Therefore, the 
service-connected right ankle sprain is rated based on the 
residual condition of limited motion of the ankle under 
Diagnostic Code 5271. 

The assigned 20 percent disability rating under Diagnostic 
Code 5271 requires marked limited motion of the ankle.  This 
is the maximum evaluation available under Diagnostic Code 
5271.

The regulations define a normal range of motion for the ankle 
as 20 degrees for dorsiflexion and 45 degrees for plantar 
flexion.  38 C.F.R. § 4.71 (1998).  During the veteran's most 
recent VA examination in 1996, range of motion for the right 
ankle was dorsiflexion to 20 degrees and plantar flexion to 
40 degrees.  The physical therapy note dated in February 1997 
reported range of motion for the right ankle was dorsiflexion 
from 0 to -10 degrees and plantar flexion to 38 degrees.  
Therefore, the medical evidence clearly shows that the 
veteran has, at most, marked limitation of motion of the 
right ankle with dorsiflexion and mild limitation of motion 
of the right ankle with plantar flexion.

Under Diagnostic Code 5272, the maximum disability rating 
available is 20 percent and that requires ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Under Diagnostic Code 5273, the maximum disability 
rating available is 20 percent and that requires malunion of 
the os calcis or astragalus with marked deformity.  Under 
Diagnostic Code 5274, the maximum disability rating available 
is 20 percent and that requires astragalectomy.  Therefore, 
none of these diagnostic codes provides a basis for an 
increased rating.

A 30 percent disability rating may be assigned under 
Diagnostic Code 5270 for ankylosis of the ankle with plantar 
flexion between 30 and 40 degrees or dorsiflexion between 
zero and 10 degrees.  The veteran testified that he could not 
move his right ankle.  However, there is no medical evidence 
of ankylosis of his right ankle.  The United States Court of 
Veterans Appeals (Court) has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Since the veteran has motion of the right ankle, 
albeit limited, he does not have ankylosis.  Without 
ankylosis of the right ankle, the criteria for an increased 
disability rating under Diagnostic Code 5270 have not been 
met.

In determining the appropriate rating for the veteran's right 
ankle condition, the Board must consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  

In this case, there is no doubt that the veteran experiences 
functional loss as a result of his service-connected right 
ankle disorder.  He wears an ankle brace for stability, and 
he complains of pain with use.  However, the Board finds that 
the current 20 percent disability rating adequately 
compensates the veteran for his limitation of motion, pain, 
and functional loss.  The veteran does not, at all times, 
experience marked limited motion of the ankle.  For example, 
upon VA examination in 1996, he had mild limited motion of 
the ankle overall.  Regardless, he is rated for a marked 
level of limitation of motion of the ankle, which results in 
a certain level of functional loss.  There is no medical 
evidence showing that the veteran experiences any additional 
functional loss during flare-ups or with use.  From the early 
1980s until at least 1996, he was able to work for the United 
States Post Office walking a route as a mail carrier.  
Although he testified that he had to resign from this 
position due to his ankle, there is no evidence to support 
that contention.  He has rarely sought treatment for his 
right ankle condition, and no medical professional has 
indicated that it is of such severity as to prevent normal 
physical activity.  Moreover, the evidence from the 1996 VA 
examination suggests that the veteran has exaggerated the 
severity of his symptoms and the resulting functional 
impairment.  For example, there is no medical evidence 
supporting contentions such as inability to bear weight or 
move the ankle or instability of the ankle.

The regulations establish disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  There is no doubt that the 
veteran has symptomatology indicative of a moderate to severe 
ankle disability such as limitation of motion, pain, and 
functional loss.  Although the Board sympathizes with the 
veteran's difficulties due to his right ankle disorder, the 
Board is constrained to abide by VA regulations.  The 
Secretary has determined that the maximum disability rating 
for limited motion of the ankle is 20 percent, and this 
evaluation encompasses a level of compensation for severe 
symptoms such as the veteran may experience and for any 
impairment in earning capacity due to these symptoms.  
Without ankylosis of the ankle, he simply is not entitled to 
a schedular disability rating higher than 20 percent.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997). 

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, there is 
no reasonable doubt on this matter.  He does not have 
ankylosis of the right ankle, and that is the only finding 
which would warrant assignment of a disability rating higher 
than 20 percent.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 20 percent for the veteran's 
residuals of a right ankle sprain.  The Board has considered 
all other potentially applicable diagnostic codes, as 
discussed above.

As noted above, the veteran's representative has raised the 
issue of entitlement to an extraschedular rating.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1998).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue when the veteran or his 
representative has raised it.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Because the veteran's representative has asserted that an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is 
warranted, the Board will consider whether this regulation is 
applicable.  See VAOPGCPREC 6-96; Floyd, 9 Vet. App. at 95 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or reach such a conclusion on its own).  The veteran is not 
prejudiced by the Board's consideration of this issue because 
"if the appellant has raised an argument or asserted the 
applicability of a law . . ., it is unlikely that the 
appellant could be prejudiced if the Board proceeds to 
decision on the matter raised."  VAOPGCPREC 16-92 at 7-8 
(O.G.C. Prec. 16-92); see also Bagwell, 9 Vet. App. 337.  The 
veteran's representative had an opportunity to submit 
evidence or argument on this question.  See Bernard, 4 Vet. 
App. at 394. 

The schedular evaluations for ankle disabilities are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for an ankle disability where there is 
ankylosis.  The veteran does not meet the schedular criteria 
for a disability rating in excess of 20 percent for an ankle 
disorder.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the rating schedule's determination that his level of 
impairment does not warrant a disability rating higher than 
20 percent.  The veteran has not required any periods of 
hospitalization for his right ankle disorder, and there is no 
evidence in the claims file to suggest marked interference 
with employment as a result of the service-connected 
residuals of right ankle sprain that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  

Referral for extraschedular consideration is not warranted.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of right ankle sprain, including consideration 
for an extraschedular rating, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  



- 14 -


